Citation Nr: 1600563	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for intervertebral disc syndrome (IVDS or lumbar spine disability).

2.  Entitlement to an increased rating for osteoarthritis, residuals of left total knee arthroplasty (left knee disability), rated 30 percent prior to August 26, 2014, and 60 percent from that date.

3.  Entitlement to an increased rating for right knee disability, status post total right knee replacement, currently assigned ratings of 10 percent prior to December 20, 2012, 30 percent from February 1, 2014 to August 25, 2014, and 60 percent from August 26, 2014.

4.  Entitlement to an increased rating for right carpal tunnel syndrome, currently assigned ratings of 20 percent prior to August 26, 2014, and 40 percent from that date.

5.  Entitlement to special monthly compensation (SMC) at the housebound rate, excluding the period from December 20, 2012, to February 1, 2014.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  These matters are before the Board of Veterans' Appeals on appeal from an October 2013 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which denied a higher rating for IVDS; reduced the rating for right carpal tunnel syndrome from 30 percent to 20 percent; continued the 10 percent rating for right knee chondroclacinosis; continued the 30 percent rating for residuals of right knee arthroplasty; and denied SMC at the housebound rate.  In a February 2014 rating decision, the RO assigned a temporary total (100 percent schedular) rating for the right knee based on the need for convalescence from December 20, 2012 until January 31, 2014 and granted special monthly compensation based on housebound criteria from December 20, 2012 until February 1, 2014.  In a March 2015 rating decision, the RO increased the left knee rating to 60 percent, effective August 26, 2014; increased the right carpal tunnel syndrome rating to 40 percent, effective August 26, 2014; and increased the right knee rating to 60 percent, effective August 26, 2014.  

In June 2014, the Veteran was scheduled for a videoconference hearing, but failed to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The Board notes that the Veteran applied for dependents' educational assistance under Chapter 35.  This benefit was granted in a March 2015 rating decision.  The Veteran has not disagreed with the effective date.  Accordingly, this matter is not before the Board.

The issue of entitlement to SMC based on aid and attendance has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, chronic low back pain, limitation of motion, arthritis confirmed by X-ray, and bilateral lower extremity radiculopathy; it is not shown to result in marked muscular atrophy; there was no objective evidence of unfavorable ankylosis of the entire spine.

2.  Prior to December 20, 2012, the Veteran's right knee disability was shown to be manifested by arthritis, painful (noncompensable) limitation of motion, and symptomatic removal of semilunar cartilage; ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, and impairment of the tibia and fibular were not shown.

3.  From February 1, 2014 to August 25, 2014, the Veteran's service-connected right knee disability was shown to be manifested by no more than intermediate degrees of residual weakness, pain and limitation of motion following prosthetic replacement; compensable limitation of extension, ankylosis, recurrent subluxation or lateral instability, and impairment of the tibia and fibula were not shown.

4.  From August 26, 2014, the Veteran's service-connected right knee disability is shown to be manifested by no more than chronic residuals consisting of severe painful motion and weakness following prosthetic replacement; ankylosis, recurrent subluxation or lateral instability, and impairment of the tibia and fibula are not shown.

5.  Prior to August 26, 2014, the Veteran's service-connected left knee disability was shown to be manifested by no more than intermediate degrees of residual weakness, pain and limitation of motion following prosthetic replacement; compensable limitation of extension, ankylosis, recurrent subluxation or lateral instability, and impairment of the tibia and fibula were not shown.

6.  From August 26, 2014, the Veteran's service-connected left knee disability is shown to be manifested by no more than chronic residuals consisting of severe painful motion and weakness following prosthetic replacement; ankylosis, recurrent subluxation or lateral instability, and impairment of the tibia and fibula are not shown.

7.  Prior to August 26, 2014, the Veteran's service-connected right carpal tunnel syndrome disability was manifested by no more than mild incomplete paralysis of the ulnar and musculocutaneous nerves.

8.  From August 26, 2014, the Veteran's service-connected right carpal tunnel syndrome disability is manifested by no more than moderate incomplete paralysis of the ulnar and musculocutaneous nerves.

9.  Excluding the period from December 20, 2012, to February 1, 2014, the Veteran has not had a single service-connected disability rated at 100 percent, and therefore does not meet the schedular requirements for SMC based on housebound status.



CONCLUSIONS OF LAW

1.  A rating in excess of 60 percent for the Veteran's lumbar spine disability is not warranted.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5243 (2015). 

2.  Prior to December 20, 2012, a combined 20 percent rating is warranted for the Veteran's service-connected right knee disability based on a formulation of 10 percent for arthritis with painful motion under Code 5003 and 10 percent for symptomatic removal of semilunar cartilage under Code 5259.  38 U.S.C.A.           §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5259 (2015).  

3.  From February 1, 2014 to August 25, 2014, a rating in excess of 30 percent for the Veteran's service-connected right knee disability is not warranted.  38 U.S.C.A.           §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Code 5055 (2015).  

4.  From August 26, 2014, a rating in excess of 60 percent for the Veteran's service-connected right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Code 5055 (2015).  

5.  Prior to August 26, 2014, a rating in excess of 30 percent for the Veteran's service-connected left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Code 5055 (2015).  

6.  From August 26, 2014, a rating in excess of 60 percent for the Veteran's service-connected left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Code 5055 (2015).  

7.  Prior to August 26, 2014, a rating in excess of 20 percent for the Veteran's service-connected right carpal tunnel syndrome disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8513, 8516, 8517 (2015).  

8.  From August 26, 2014, a rating in excess of 40 percent for the Veteran's service-connected right carpal tunnel syndrome disability is not warranted.  38 U.S.C.A.   §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8513, 8516, 8517 (2015).  

9.  Excluding the period from December 20, 2012, to February 1, 2014, the criteria for establishing entitlement to SMC based on housebound status are not met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2012, June 2012, April 2013, August 2013, and September 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Veteran was afforded numerous VA examinations to assess the severity of his back, knees, and right carpal tunnel syndrome disabilities.  The Board finds that the reports of these examinations are adequate for rating purposes.  The examinations were thorough and contained the findings needed to address the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record is adequate to decide these matters, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Increased Rating - Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.


Lumbar Spine Disability

The Veteran contends that his back disability is more severe than is reflected by his current 60 percent rating.

A Social Security Administration (SSA) disability determination notes that the Veteran is disabled primarily due to disorders of the back.

An April 2012 lumbar spine MRI showed borderline congenital spinal stenosis with superimposed spondylotic changes; a prior laminectomy at L3-L4; moderate posterior left foraminal narrowing and moderate right foraminal narrowing at L5-S1; and moderate to severe bilateral foraminal narrowing at L4-L5.  In a May 2012 statement, a private physician noted that the Veteran has congenital spinal stenosis, multi-level disc degeneration, and mild foraminal stenosis at L4/5 and L5/S1, and that these findings are unable to be cured with an operation.  A May 2012 private treatment record notes that the Veteran was seen for a follow-up of his chronic low back pain symptoms.  It was noted that he has had no falls, but has had some weakness in his legs, and has had no bowel/bladder incontinence.  The Veteran complained of difficulty walking.  On lumbosacral examination, he was found to have a loss of lordosis, spinal tenderness, and positive straight leg raise on the right side.  His gait was found to be antalgic and he had full strength in his legs.  The impression was chronic pain syndrome.

On June 2012 VA back conditions examination, the diagnoses noted were spondylolisthesis, lumbar laminectomy, foraminal stenosis, and lumbar radiculopathy.  The Veteran reported daily severe lumbar pain flare-ups lasting several hours.  He reported being unable to do anything except lie flat on his back during these flare-ups.  Range of motion studies showed forward flexion to 20 degrees with objective evidence of painful motion at 0 degrees; extension to 5 degrees with objective evidence of painful motion at 0 degrees; right and left lateral flexion to 10 degrees with objective evidence of painful motion at 0 degrees; right lateral rotation to 15 degrees with objective evidence of painful motion at 0 degrees; and left lateral rotation to 10 degrees with objective evidence of painful motion at 0 degrees.  It was noted that the Veteran was unable to perform repetitive-use testing due to severe low back pain and spasms.  

Functional loss was found to be less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.   The Veteran was found to have localized tenderness of the lumbar spine, SI joints, and paraspinal muscles.  He was also found to have guarding or muscle spasms resulting in an abnormal gait and an abnormal spinal contour.  Muscle strength testing showed no less than 4/5 (active movement against some resistance).  There was no evidence of muscle atrophy.  A reflex examination showed hypoactive (1+) reflexes.  With regard to radiculopathy, he was shown to have severe constant pain, intermittent pain, and paresthesias in the bilateral lower extremities.  He was also shown to have severe numbness in the right lower extremity and moderate numbness in the left lower extremity.  The examiner then noted that the Veteran does have intervertebral disc syndrome and has had at least 6 weeks of incapacitating episodes over the past 12 months.  It was noted that the Veteran regularly uses a wheelchair, crutches, a cane, or a walker.  It was also noted that he has scars, but that none were painful or unstable.  Diagnostic imaging showed the presence of arthritis, but no evidence of a vertebral fracture.  The Veteran reported that his lumbar spine condition impacts his ability to work due to physical restrictions, decreased mobility, and pain.

In July 2012, a VA examiner provided a clarifying opinion noting that the Veteran was re-interviewed and his response regarding incapacitating episodes and the duration of such remained the same.  Notably, it was noted that he had intervertebral disc syndrome (IVDS) of the thoracolumbar spine and had incapacitating episodes at least 6 weeks due to IVDS in the past months.

In February 2013, the Veteran was seen and reported no complaints.

On October 2013 VA back condition examination, the findings showed no change in his back disability as the findings were essentially identical to those on June 2012 VA examination. 

In a November 2013 statement, the Veteran indicated that his low back condition has continued to worsen and that another surgery is required.

In a May 2014 letter by a private provider, it was noted that the Veteran has severe lumbar degenerative disc disease, and as a result, will always have some level of back discomfort that limits his ability to withstand prolonged standing, sitting, or walking.

On February 2015 VA back conditions examination, the examiner noted diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis, and spondylolisthesis.  It was also noted that the Veteran underwent two previous lumbar laminectomies.  The Veteran reported daily flare-ups, lasting several hours, in which he is unable to do anything except lie flat on his back.  The Veteran reported pain, weakness, stiffness, decreased motion, decreased mobility, difficulty with sitting, standing, walking, stairs, driving, bending, twisting, lifting, and carrying, and being unable to kneel or squat.  Range of motion was found to be abnormal.  Forward flexion was to 20 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  It was noted that range of motion contributes to the Veteran's functional loss.  There was evidence of pain with weight bearing and the Veteran had localized tenderness of the lumbar spine, SI joint, and paraspinal muscles.  The Veteran was unable to perform repetitive-use testing.  He reported severe low back pain and spasms.  

The examiner indicated that the examination was conducted during a flare-up and that pain, fatigue, weakness, lack of endurance, and incoordination all limited the Veteran's functional ability.  The Veteran was also shown to have guarding, muscle spasm, and localized tenderness resulting in an abnormal gait or abnormal spinal contour.  The examiner further noted that the Veteran has radiculopathy, manifested by severe constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  The examiner indicated that the neurologic manifestations of the Veteran's radiculopathy were severe.  It was noted that the Veteran does not have any other neurologic abnormalities or ankylosis of the spine.  He was shown to have episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician having a total duration of at least 6 weeks during the past 12 months.  It was noted that the Veteran regularly uses a wheelchair, crutches, a cane, and/or a walker.  The Veteran was not shown to have any painful or unstable scars.  Imaging studies showed arthritis, but did not show a thoracic vertebral fracture or any other significant diagnostic findings.  The examiner indicated that the Veteran's lumbar spine condition impacts his ability to work due to pain, weakness, stiffness, decreased motion, decreased mobility, difficulty with sitting, standing, walking, stairs, driving, bending, twisting, lifting, and carrying, and being unable to kneel or squat.

The Veteran's service-connected lumbar spine disability has been assigned a 60 percent rating under Code 5243 for intervertebral disc syndrome based on incapacitating episodes since January 31, 2013, the date of his present claim.  Prior to that date, his lumbar spine disability was rated under Code 5242.  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Board notes that the Veteran has been separately rated for radiculopathy of the left and right lower extremities.  A December 2012 rating decision granted a 10 percent rating for radiculopathy of the left lower extremity and a 20 percent rating for the right lower extremity.  The October 2013 rating decision on appeal granted an increased rating, to 20 percent, for radiculopathy of the left lower extremity, effective January 31, 2013.  In his April 2014 notice of disagreement with respect to the issues on appeal, the Veteran specifically noted with respect to the radiculopathy ratings for the left and right lower extremities "[a]gree with findings at this time."  Accordingly, the ratings for radiculopathy of the left and right lower extremities are not currently on appeal.  The Board notes that the right lower extremity rating was increased to 40 percent in the March 2015 rating decision, and the Veteran has not expressed disagreement with the effective date or the rating assigned for this disability.

The Veteran is currently evaluated at the maximum allowable rating under the formula of Code 5243.  Further, a higher rating is not warranted under the criteria of the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

On close review of the record, the Veteran's lumbar spine disability has not been shown to meet or approximate unfavorable ankylosis of the entire spine for the next higher rating of 100 percent under Code 5242.  The medical evidence shows that over the years, while the Veteran's range of motion of the lumbosacral spine was restricted to varying degrees, it was not entirely ankylosed or fixed in a favorable or unfavorable position.  Additionally, as noted above, the Veteran is currently separately service-connected for radiculopathy of the bilateral lower extremities.  Accordingly, a higher rating is not warranted for a lumbar spine disability at any time during the appeal.   

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart, 21 Vet. App. at 505.  It is the Board's conclusion, however, that the Veteran's lumbar spine disability has never been of a severity to warrant a rating greater than those assigned during this appeal period.  Further "staged ratings" are therefore not warranted.

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the back that is not encompassed by the schedular rating assigned.  As noted above, the Veteran has reported back pain, limitation of motion, weakness, flare-ups, and lower extremity radicular symptoms, which are contemplated by the 60 percent rating currently assigned for the back and the separate ratings assigned for bilateral lower extremity radiculopathy.  The evidence does not show any other impairment beyond that which is associated with his limitation of motion and intervertebral disc syndrome and for which he is already being compensated.   Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115 (2014).

Finally, the evidence shows that the Veteran has been rated either 100 percent schedular or assigned a total rating based on individual unemployability (TDIU) from October 6, 2011.  As the Veteran filed his current claim for increase in January 2013, even with consideration of the one year period prior to his informal claim for increase, he has been rated either 100 percent schedular or assigned a TDIU for the entire period under consideration.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is moot.  See Rice, 22 Vet. App. at 452-53.

Right and Left Knee Disabilities - Legal Criteria & Factual Background

The Veteran contends that his right and left knee disabilities are more severe than his current ratings reflect.

Knee disability is rated under 38 C.F.R. § 4.71a, Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (based on impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Under Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.   38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261. [Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.]

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  Id.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Replacement of either knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30 (2015).  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to DCs 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71, DC 5055.

On July 2012 VA knee and lower leg conditions examination, it was noted that the Veteran has degenerative joint disease of the right knee.  The Veteran reported right knee flare-ups, lasting several hours.  Range of motion studies show right knee flexion to 80 degrees with objective evidence of painful motion at 0 degrees.  There was no limitation of extension.  The Veteran reported being unable to perform repetitive-use testing due to severe pain.  Functional loss of the right knee was noted to be less movement than normal, weakened movement, excess fatigability, incoordination, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness to palpation of the knee.  Right knee muscle strength was found to be 4/5 (active movement against some resistance).  Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran was also not shown to have any tibial and/or fibular impairment.  The examiner noted that the Veteran had a meniscectomy of the right knee and experienced frequent episodes of joint pain as a result, in addition to scarring, an antalgic gait, pain, and swelling.  He was not shown to have any painful or unstable scars.  The Veteran reported occasionally using a wheelchair, regularly using a walker, and constantly using crutches for assistance with locomotion.  Diagnostic imaging showed the presence of arthritis, but did not show x-ray evidence of patellar subluxation.  It was noted that December 2010 knee X-rays showed a large amount of left-sided joint fluid collection and bilateral chondrocalcinosis.  The examiner then noted that the Veteran reported that his knee condition impacts his ability to work due to pain, decreased mobility, problems with lifting and carrying, a lack of stamina, decreased strength, weakness, and fatigue.

In a December 2012 statement from the Veteran's treating physician, it was noted that he has been treated for chronic and recalcitrant right knee pain, which has required multiple surgeries over the years, and has resulted in tricompartment advanced end stage arthritis.

A December 2012 operative report notes that the Veteran underwent a right total knee arthroplasty due to osteoathrosis of the right knee.  A February 2013 operative report notes that the Veteran has cellulitis, prepatellar seroma, and a possible infection in the right knee and thus underwent a right knee arthrotomy.  Following surgery, X-rays were obtained which showed that the prosthesis was in the proper position and in anatomic alignment without any evidence of rotation, loosening, or stress shielding.  No fractures or loose bodies were seen.  In February 2013, the Veteran was seen and reported no complaints.

On August 2013 VA knee and lower leg conditions examination, the examiner noted diagnoses of degenerative joint disease of the left knee and a left total knee replacement in 2011.  The examiner noted that a review of the Veteran's medical records indicated no complaints of worsening knee pain since his prior VA examination in July 2012.  The Veteran reported no flare-ups.  Range of motion studies showed left knee flexion to 70 degrees with objective evidence of pain at 70 degrees and left knee extension to 0 degrees with objective evidence of pain at 0 degrees.  The Veteran reported being unable to perform repetitive-use testing due to pain.  Functional loss was noted to be less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was no tenderness or pain to palpation.  Muscle strength testing was 3/5 (active movement against gravity).  The examiner noted that the Veteran had no history of recurrent patellar subluxation/dislocation and that he was unable to presently perform joint stability testing.  The examiner further noted that the Veteran had no tibial and/or fibular impairment and no meniscal conditions.  It was noted that the Veteran underwent a left total knee replacement with no residual signs and/or symptoms due to such surgery.  The examiner noted that the Veteran regularly uses a brace, a crutch, a cane, and a walker.  Diagnostic imaging showed degenerative arthritis, but no evidence of patellar subluxation or any other significant diagnostic test findings.  The examiner noted that the Veteran's left knee condition does not impact his ability to work.

In a November 2013 statement, the Veteran indicated that he has extremely painful movement and extreme weakness in the left extremity.  He reported continuing to use a walker, crutches, or a cane to ambulate without fear of falling due to numbness, fatigue, and extreme pain.  

On May 2014 VA knee and lower leg conditions examination (for the right knee), the examiner noted a diagnosis of a right total knee arthroplasty in 2012 and 2013.  The Veteran did not report that flare-ups impact the function of his right knee.  Right knee flexion was shown to be 55 degrees with objective evidence of pain at 55 degrees.  Right knee extension was to 0 degrees with objective evidence of pain at 0 degrees.  It was noted that the Veteran was unable to perform repetitive-use testing due to pain.  He was not shown to have tenderness or pain to palpation.  Muscle strength testing was 3/5 (active movement against gravity).  The examiner indicated that the Veteran does not have a history of recurrent patellar subluxation or dislocation, but that he was unable to perform joint stability testing.  The Veteran was not shown to have any right knee tibial and/or fibular impairment, or a meniscal condition.  He was also not shown to have any painful or unstable scars.  The examiner noted that the Veteran regularly uses a brace, crutches, a cane, and a walker.  Diagnostic imaging showed degenerative arthritis, but no evidence of patellar subluxation or any other significant diagnostic test findings.  The examiner noted that the Veteran's knee did not impact his ability to work.

On February 2015 knee and lower leg conditions examination, the examiner noted diagnoses of degenerative arthritis in both knees since 1981, left knee degenerative joint disease, total knee arthroplasty in 2011, right total knee arthroplasty in 2012 and a re-do of that procedure in 2013.  The Veteran reported daily flare-ups lasting several hours and being unable to ambulate or bear any weight.  He reported that his functional loss is due to pain, swelling, weakness, decreased motion, decreased mobility, difficulty with sitting, standing, walking, stairs, and bending, and being unable to kneel or squat.  

Right knee range of motion studies showed flexion from 10 to 55 degrees and extension from 55 to 10 degrees.  Left knee range of motion studies showed flexion from 5 to 70 degrees and extension from 70 to 5 degrees. Range of motion was found to contribute to pain, swelling, weakness, decreased motion, decreased mobility, difficulty with sitting, standing, walking, stairs, and bending, and being unable to kneel or squat.  There was evidence of pain with weight bearing and localized tenderness of the medial and lateral knee.  There was also objective evidence of crepitus.  It was noted that the examination was conducted during a flare-up and that he was unable to perform repetitive-use testing due to severe pain.  Pain, fatigue, weakness, lack of endurance, and incoordination were shown to significantly limit functional ability with flare-ups.  Additional contributing factors of disability were noted to be pain, swelling, weakness, decreased motion, decreased mobility, difficulty with sitting, standing, walking, stairs, and bending, and being unable to kneel or squat.  

It was noted that muscle strength was 3/5 (active movement against gravity), but there was no evidence of muscle atrophy or ankylosis.  The examiner noted that there was no history of recurrent subluxation and that while joint stability testing was indicated for both knees, the Veteran was unable to perform such testing due to severe pain.  The examiner noted that the Veteran did not have recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  He also was not shown to have had a meniscus condition.  The examiner indicated that the Veteran did undergo a total right knee joint replacement in 2012 and 2013 and a total left knee joint replacement in 2011 and that he experienced chronic residuals consisting of severe painful motion or weakness.  The Veteran was not found to have any painful or unstable scars.  It was noted that he regularly uses knee braces, crutches, a cane, and a walker.  Diagnostic imaging showed degenerative arthritis, but no other significant test findings.  The examiner indicated that the Veteran's knees did impact his ability to work due to pain, swelling, weakness, decreased motion, decreased mobility, difficulty with sitting, standing, walking stairs, and bending, and being unable to kneel or squat.

Right Knee Disability

Prior to December 20, 2012

For the period prior to December 20, 2012, the Veteran's right knee disability has been rated 10 percent under Codes 5003-5260 for X-ray confirmed evidence of arthritis.  This is the maximum rating under Code 5003.  Further, as the pathology required for ratings under Codes 5256 (ankylosis) and 5262 (impairment of the tibia and fibula) is not shown, ratings under those codes are not warranted.

The Board will next consider whether increased ratings are warranted based on limitation of flexion or limitation of extension.  However, as no examination or treatment record showed right knee flexion limited to 30 degrees or extension by 15 degrees (even with consideration of such factors as pain/use), there is no basis in the record for assigning increased ratings under Codes 5260 and 5261.

The Board has considered whether higher ratings are warranted based on related functional limitations (DeLuca factors).  In this regard, the Board acknowledges the Veteran's reports of flare-ups and the notation on examination that he was unable to complete repetitive use testing due to severe pain.  The Board further acknowledges the notation of functional loss including less movement than normal, weakened movement, excess fatigability, incoordination, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  However, additional functional limitation due to the effects of the flare-ups and functional loss is not shown.  The effect of these limitations is encompassed by the criteria under Code 5003 (and under Code 5259 - see below) under which the Veteran is presently rated.

A close review of the record also found that during this period, the preponderance of the evidence is against finding that a separate rating is warranted based on instability.  On December 2012 VA examination, joint stability testing was assessed as normal and it was noted that there was no history of recurrent patellar subluxation/dislocation.  Moreover, diagnostic imaging confirmed that there is no evidence of patellar subluxation.  Accordingly, a separate or increased rating under Code 5257 for instability is not warranted.

With respect to Codes 5258 and 5259 the Veteran has been shown to have a meniscectomy of the right knee.  However, in determining whether a separate rating is warranted under these codes, the Board must decide whether separate and distinct symptoms exist or whether there is overlapping symptomatology such that only a single rating is appropriate.  The critical element in permitting the assignment of more than one evaluation under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this regard, on December 2012 VA examination, it was noted that the Veteran experienced frequent episodes of joint pain as a result of the procedure, in addition to experiencing an antalgic gait and swelling.  Locking and effusion were not shown.  For these reasons, the Board finds that a separate 10 percent rating under Code 5259 for symptomatic removal of semilunar cartilage is warranted, as the evidence shows the Veteran has joint pain, an antalgic gait, and swelling due to his meniscectomy.  

A separate rating under Code 5258 is not warranted, however, because although the Veteran's knee has been shown to be manifested by frequent episodes of pain, it has not been shown to be manifested by frequent episodes of locking, effusion into the joint, and pain due to dislocated semilunar cartilage.

For the above reasons, the Board finds that a rating in excess of 10 percent for right knee disability arthritis and limitation of motion prior to December 20, 2012 is not warranted.  A separate 10 percent rating for right knee symptomatic removal of semilunar cartilage is warranted for this period.

From February 1, 2014 to August 25, 2014

For the period from February 1, 2014 to August 25, 2014, the Veteran's right knee disability has been rated 30 percent under Code 5055 for residuals following knee replacement surgery.  Under Code 5055, a 30 percent rating (the minimum rating) is warranted for intermediate degrees of residual weakness, pain or limitation of motion.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or severe weakness in the affected extremity.  A 100 percent rating is warranted for 1 year following implantation of the prosthesis.  38 C.F.R. § 4.71a.

Following a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the next higher (60 percent) rating under Code 5055 is warranted.  In this regard, the evidence, including a May 2014 VA examination report, shows that while the Veteran's right knee flexion was limited, it was not found to be limited to a compensable degree under Code 5260.  Further, his right knee extension was found to be normal.  The Board finds that while the record shows that the Veteran is experiencing some flare-ups and/or symptomatology following his total knee replacement, which causes pain, weakness, and limitation of motion, the functional impairment of his right knee disability does not more nearly approximate chronic residuals consisting of severe painful motion or weakness.  Notably, on May 2014 VA examination, his right knee was not tender or painful on palpation and he was able to perform range of motion testing, suggesting that chronic residuals consisting of several painful motion or weakness do not occur consistently, but instead, occur occasionally due to flare-ups.  Thus, the Board finds that the record does not show that the Veteran's overall right knee disability during this period more nearly approximates a higher (60 percent) rating.

The Board will next consider whether increased ratings are warranted based on limitation of flexion or limitation of extension.  Under Code 5260, 30 percent is the maximum rating.  Under Code 5261, a 40 percent rating is warranted where extension is limited to 30 degrees.  However, the Veteran's extension during this period has been found to be normal which is far greater than a limitation to 30 degrees.  Thus, even with consideration of such factors as pain/use, there is no basis in the record for assigning increased ratings under Codes 5260 and 5261.

Additionally, as the pathology (i.e., ankylosis, tibia/fibular impairment) for a higher rating under Codes 5256 and 5262 is not shown, an increased rating under these codes is not warranted.

The Board has considered whether a higher rating is warranted based on related functional limitations (DeLuca factors).  In this regard, the Board acknowledges the Veteran's reports of flare-ups and the notation on examination that he was unable to complete repetitive use testing due to pain.  However, additional functional limitation due to the effects of the flare-ups is not shown.  The effect of such limitation is encompassed by the criteria under Code 5055 under which the Veteran is presently rated.

A close review of the record also found that during this period, the preponderance of the evidence is against finding that a separate rating is warranted based on instability.  On May 2014 VA examination, it was noted that the Veteran does not have a history of recurrent patellar subluxation or dislocation.  Further, while the Veteran indicated he could not perform joint stability testing on examination, diagnostic imaging taken at that time confirmed that there was no evidence of patellar subluxation.  Accordingly, a separate or increased rating under Code 5257 for instability is not warranted.

For the above reasons, the Board finds that a rating in excess of 30 percent for right knee disability from February 1, 2014 to August 25, 2014 is not warranted.  

From August 26, 2014

For the period from August 26, 2014, the Veteran's right knee disability has been rated 60 percent under Code 5055 for residuals following knee replacement surgery.  Thus, the Veteran is now receiving the maximum disability rating available under Diagnostic Code 5055 following the expiration of the one-year period after installation of the prosthesis.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 (1997) (holding that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

The Board also observes that special monthly compensation for loss of use of the foot under the provisions of 38 C.F.R. § 4.63 is not warranted, nor do the veteran or his representative contend so.  Under the provisions of 38 C.F.R. § 4.71, DC 5055, Note 2, special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  There is no regulatory basis for assigning special monthly compensation under DC 5055 in any other instance.  Moreover, under the provisions of 38 C.F.R. § 4.63(a), loss of use of the foot may be demonstrated by extremely unfavorable complete ankylosis of the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988).  In this case , although severely limited motion has been documented, extremely unfavorable complete ankylosis of the knee is not shown.

For the above reasons, the Board finds that a rating in excess of 60 percent for right knee disability from August 26, 2014 is not warranted.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the right knee disability that are not encompassed by the schedular criteria throughout the period on appeal.  The Board acknowledges the Veteran's complaints of severe pain, weakness, limitation of motion and flare-ups; however, the rating criteria (specifically the criteria under Code 5003, 5259, and 5055) describe the Veteran's symptomatology in that they address his arthritis and objective limitation of motion with findings of pain and weakness.  His current ratings are also consistent with the findings on VA examinations throughout the course of this appeal.  Accordingly, the symptoms and associated impairment of the Veteran's right knee disability is entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Finally, the evidence shows that the Veteran has been rated either 100 percent schedular or assigned a total rating based on individual unemployability (TDIU) from October 6, 2011.  As the Veteran filed his current claim for increase in May 2012, even with consideration of the one year period prior to his informal claim for increase, he has been rated either 100 percent schedular or assigned a TDIU for the entire period under consideration.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is moot.  See Rice, 22 Vet. App. at 452-53.

Finally, the evidence shows that the Veteran has been rated either 100 percent schedular or assigned a total rating based on individual unemployability (TDIU) from October 6, 2011.  As the Veteran filed his current claim for increase in May 2012, even with consideration of the one year period prior to his informal claim for increase, it is not shown or suggested that he experienced such an increase in symptomatology warranting a TDIU rating during that period (from May 2011 to October 2011).  In fact, On November 2011 VA examination report, it was noted that the Veteran had not been working for the past 4 years due to his knee and back conditions.  This indicates that the Veteran's increase in symptomatology causing unemployability did not occur from May 2011 to October 2011.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is moot.  See Rice, 22 Vet. App. at 452-53.

Left Knee Disability

Prior to August 26, 2014

For the period prior to August 26, 2014, the Veteran's left knee disability has been rated 30 percent under Code 5055 for residuals following knee replacement surgery.  

Following a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the next higher (60 percent) rating under Code 5055 is warranted.  In this regard, the evidence, including August 2013 VA examination report, shows that while the Veteran's left knee flexion was limited, it was not found to be limited to a compensable degree under Code 5260.  Further, his left knee extension was found to be normal.  The Board finds that while the record shows that the Veteran is experiencing some flare-ups and/or symptomatology following his total left knee replacement, which causes pain, weakness, incoordination, and limitation of motion, the functional impairment of his left knee disability does not more nearly approximate chronic residuals consisting of severe painful motion or weakness.  Notably, on August 2013 VA examination, his left knee was not tender or painful on palpation and he was able to perform range of motion testing, suggesting that chronic residuals consisting of several painful motion or weakness do not occur consistently, but instead, occurs occasionally due to flare-ups.  Thus, the Board finds that the record does not show that the Veteran's overall left knee disability during this period more nearly approximates a higher (60 percent) rating.

The Board will next consider whether an increased rating is warranted based on limitation of flexion or limitation of extension.  Under Code 5260, 30 percent is the maximum rating.  Under Code 5261, a 40 percent rating is warranted where extension is limited to 30 degrees.  However, the Veteran's extension during this period has been found to be normal which is far greater than a limitation to 30 degrees.  Thus, even with consideration of such factors as pain/use, there is no basis in the record for assigning increased ratings under Codes 5260 and 5261.

Additionally, as the pathology (i.e., ankylosis, tibia/fibular impairment) for a higher rating under Codes 5256 and 5262 is not shown, an increased rating under these codes is not warranted.

The Board has considered whether a higher rating is warranted based on related functional limitations (DeLuca factors).  In this regard, the Board acknowledges the Veteran's report in a November 2013 statement of extremely painful movement and extreme weakness in the left extremity, in addition to experiencing numbness and fatigue.  The Board also acknowledges the report of flare-ups and the notation on examination that he was unable to complete repetitive use testing due to pain.  However, additional functional limitation due to the effect of the flare-ups and reported symptomatology is not shown.  The effect of such limitation is encompassed by the criteria under Code 5055 for residual weakness, pain, and limitation of motion under which the Veteran is presently rated.

A close review of the record also found that during this period, the preponderance of the evidence is against finding that a separate rating is warranted based on instability.  On August 2013 VA examination, it was noted that the Veteran does not have a history of recurrent patellar subluxation or dislocation.  Further, while the Veteran indicated he could not perform joint stability testing on examination, diagnostic imaging taken at that time confirmed that there was no evidence of patellar subluxation.  Accordingly, a separate or increased rating under Code 5257 for instability is not warranted.

For the above reasons, the Board finds that a rating in excess of 30 percent for left knee disability prior to August 26, 2014 is not warranted.  


From August 26, 2014

For the period from August 26, 2014, the Veteran's left knee disability has been rated 60 percent under Code 5055 for residuals following knee replacement surgery.  

Thus, the Veteran is now receiving the maximum disability rating available under Diagnostic Code 5055 following the expiration of the one-year period after installation of the prosthesis.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 (1997) (holding that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

The Board also observes that special monthly compensation for loss of use of the foot under the provisions of 38 C.F.R. § 4.63 is not warranted, nor do the veteran or his representative contend so.  Under the provisions of 38 C.F.R. § 4.71, DC 5055, Note 2, special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  There is no regulatory basis for assigning special monthly compensation under DC 5055 in any other instance.  Moreover, under the provisions of 38 C.F.R. § 4.63(a), loss of use of the foot may be demonstrated by extremely unfavorable complete ankylosis of the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988).  In this case , although severely limited motion has been documented, extremely unfavorable complete ankylosis of the knee is not shown.

For the above reasons, the Board finds that a rating in excess of 60 percent for left knee disability from August 26, 2014 is not warranted.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the left knee disability that are not encompassed by the schedular criteria throughout the period on appeal.  The Board acknowledges the Veteran's complaints of severe pain, weakness, limitation of motion and flare-ups; however, the rating criteria (specifically the criteria under Code 5055) describe the Veteran's symptomatology in that they address his objective limitation of motion with findings of pain and weakness.  His current ratings are also consistent with the findings on VA examinations throughout the course of this appeal.  Accordingly, the symptoms and associated impairment of the Veteran's left knee disability is entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Finally, the evidence shows that the Veteran has been rated either 100 percent schedular or assigned a total rating based on individual unemployability (TDIU) from October 6, 2011.  As the Veteran filed his current claim for increase in January 2013, even with consideration of the one year period prior to his informal claim for increase, he has been rated either 100 percent schedular or assigned a TDIU for the entire period under consideration.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is moot.  See Rice, 22 Vet. App. at 452-53.

Right Carpal Tunnel Syndrome

The Veteran contends that his right carpal tunnel syndrome disability is more severe than is reflected by his current 20 and 40 percent ratings.

On October 2013 VA peripheral nerves examination, the examiner noted that carpal tunnel syndrome had been diagnosed since 2008.  Right upper extremity symptoms included mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Right wrist flexion, extension and grip strength were noted to be 3/5 (active movement against gravity).  There was no evidence of muscle atrophy or trophic changes.  Deep tendon reflexes on the right side were noted as hypoactive.  A sensory examination for the right inner/outer forearm and hand/fingers was noted as decreased.  The examiner noted that right Phalen's sign and Tinel's sign testing were positive.  The examiner also noted that the ulnar and musculocutaneous nerves were manifested by mild incomplete paralysis.  Regarding the functional impact of the disability, the Veteran reported that his right carpal tunnel syndrome impacts his ability to work due to decreased manual dexterity, pain, decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength, weakness, and fatigue.

In a November 2013 statement, the Veteran indicated that his right carpal tunnel disability is worsening.

On February 2015 VA peripheral nerves conditions, the examiner noted that the Veteran was right hand dominant and has a diagnosis of carpal tunnel syndrome.  The Veteran reported right upper extremity symptoms to include severe constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Right wrist flexion and grip were 3/5 (active movement against gravity).  There was no evidence of muscle atrophy or trophic changes.  A sensory examination for the right hand/fingers and inner/outer forearm was decreased.  Right Phalen's sign and Tinel's sign testing were positive.  The examiner noted that the right ulnar and musculocutaneous nerves were manifested by moderate incomplete paralysis.

Prior to August 26, 2014

Prior to August 26, 2014, the Veteran is rated 20 percent under Code 8513 for mild incomplete paralysis of all radicular groups (as the disability has been shown to involve the ulnar and musculocutaneous nerves).  Under that Code, a 20 percent rating is assigned for mild incomplete paralysis in the major extremity as well as in the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis in the minor extremity.  The same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis in the minor extremity merits a 60 percent rating, whereas the same in the major extremity results in an evaluation of 70 percent.  The highest respective ratings of 80 percent regarding the minor extremity and 90 percent regarding the major extremity are reserved for complete paralysis.  38 C.F.R. § 4.124a.

The Note following Code 8719 states that "[c]ombined nerve injuries should be rated by reference to the major involvement or if sufficient in extent, consider radicular group ratings."  38 C.F.R. § 4.124a.

Following a review of the evidence prior to August 26, 2014, the Board finds that the evidence does not show or more nearly approximate more than mild incomplete paralysis of the ulnar and musculocutaneous nerves.  Notably, on October 2013 VA examination, the examiner, after a review of the Veteran's medical records and examination of him, concluded that his right carpal tunnel syndrome was manifested by no more than mild incomplete paralysis.  There is no basis in the record for suggesting that a higher rating for the right upper extremity is warranted.

Further, a separate rating for each nerve group may not be assigned as it would constitute pyramiding.  See 38 C.F.R. § 4.14.  As the note after Code 8719 states, when, as in this case, there is involvement of more than one nerve, the VA will rate the most significant neve that is affected or it will be rated under the radicular groups.  Here, the ulnar and musculocutaneous nerves have been determined to be equal in severity.  The Board does not find that a higher rating under either Code 8516 for the ulnar nerve and Code 8517 for the musculocutaneous nerve is warranted because the combination of the nerve disability for the right upper extremity does not rise to the level that would equate with moderate incomplete paralysis of the ulnar or musculocutaneous nerves prior to August 26, 2014.  Again, the Board points out that a VA examiner who examined the Veteran and reviewed the record concluded that his disability was manifested by no more than mild incomplete paralysis.

For these reasons, the Board finds that a rating in excess of 20 percent prior to August 26, 2014 for right carpal tunnel syndrome is not warranted.


From August 26, 2014

From August 26, 2014, the Veteran is rated 40 percent under Code 8513 for moderate incomplete paralysis of all radicular groups (as the disability has continued to involve the ulnar and musculocutaneous nerves).  

Following a review of the evidence from August 26, 2014, the Board finds that the evidence does not show or more nearly approximate more than moderate incomplete paralysis of the ulnar and musculocutaneous nerves.  Notably, on February 2015 VA examination, the examiner, after a review of the Veteran's medical records and examination of him, concluded that his right carpal tunnel syndrome was manifested by no more than moderate incomplete paralysis.  There is no basis in the record for suggesting that a higher rating for the right upper extremity is warranted.

Further, as noted above, a separate rating for each nerve group may not be assigned as it would constitute pyramiding.  See 38 C.F.R. § 4.14.  Here, the ulnar and musculocutaneous nerves have been determined to be equal in severity.  The Board does not find that a higher rating under either Code 8516 for the ulnar nerve and Code 8517 for the musculocutaneous nerve is warranted because the combination of the nerve disability for the right upper extremity does not rise to the level that would equate with severe incomplete paralysis of the ulnar or musculocutaneous nerves from August 26, 2014.  Again, the Board points out that a VA examiner who examined the Veteran and reviewed the record concluded that his disability was manifested by no more than moderate incomplete paralysis.

For these reasons, the Board finds that a rating in excess of 40 percent from August 26, 2014 for right carpal tunnel syndrome is not warranted.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the right carpal tunnel syndrome disability that are not encompassed by the schedular criteria throughout the period on appeal.  The Board acknowledges the Veteran's complaints of pain, paresthesias and numbness; however, the rating criteria (specifically the criteria under Code 8513) describe the Veteran's symptomatology in that they address his objective findings of incomplete paralysis of the right upper extremity.  His current ratings are also consistent with the findings on VA examinations throughout the course of this appeal.  Accordingly, the symptoms and associated impairment of the Veteran's right carpal tunnel syndrome disability is entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Finally, the evidence shows that the Veteran has been rated either 100 percent schedular or assigned a total rating based on individual unemployability (TDIU) from October 6, 2011.  As the Veteran filed his current claim for increase in January 2013, even with consideration of the one year period prior to his informal claim for increase, he has been rated either 100 percent schedular or assigned a TDIU for the entire period under consideration.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is moot.  See Rice, 22 Vet. App. at 452-53.

Housebound

As an initial matter, the Board notes that during the pendency of this appeal, a February 2014 rating decision granted entitlement to special monthly compensation based on housebound from December 20, 2012, to February 1, 2014.  As a full grant of the benefit requested has been awarded for that period, it will not be further discussed.  In his subsequent March 2014 substantive appeal, the Veteran contended that the housebound rate should be extended to August 2014 (for an additional six months) as he experienced a severe infection following right knee surgery.  He states he is entitled to compensation benefits at the housebound rate because he cannot dress or bathe himself and cannot stand long enough to prepare food.  He indicated that his wife is his caregiver and stated that he cannot travel alone due to the medications he takes.  See April 2014 statement.
 
If a veteran has a single service-connected disability rated as 100 percent disabling, he is entitled to compensation benefits at the "housebound" rate if he: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The "permanently housebound" requirement is met when the veteran is substantially confined, as a direct result of service-connected disabilities, to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

During this appeal, the only time the Veteran had a single disability rated at 100 percent was for the period from December 20, 2012, to February 1, 2014 for right knee replacement.  As noted above special monthly compensation based on housebound has been awarded for the entirety of the period from December 20, 2012, to February 1, 2014.

Exclusive of this period (from December 20, 2012, to February 1, 2014) the Veteran has not had any single disability rated at 100 percent.  Therefore, for the periods on appeal, exclusive of the period from December 20, 2012, to February 1, 2014, he does not meet the schedular requirements for SMC based on housebound status.  38 U.S.C.A. § 1114(s).  His service-connected disabilities have been rated, at most: intervertebral disc syndrome of the lumbar spine rated 60 percent; left knee osteoarthritis, residuals of left total knee arthroplasty with scar rated 60 percent; total right knee replacement with osteoarthritis rated 60 percent; right carpal tunnel syndrome rated 40 percent; right lower extremity radiculopathy rated 40 percent; and left lower extremity radiculopathy rated 20 percent.

Further, while the Veteran contends that he is housebound, it is clear he is not confined to his dwelling as he was able to attend a VA Aid and Attendance/Housebound examination in August 2013 at which time the examiner noted that the Veteran can travel beyond his current domicile.  Moreover, in an April 2014 statement, the Veteran himself indicated that he cannot travel alone due to the medications he takes, which suggests that he can in fact travel outside his home, as long as he does not travel by himself.

In sum, while the evidence shows that the Veteran does have some impairment of certain functions, the schedular requirements for SMC based on housebound status are not met for any period other than the period for which SMC based on housebound status has already been granted (from December 20, 2012, to February 1, 2014).  Therefore, the preponderance of the evidence is against a finding that the Veteran was housebound at any other time during the appeal, and the claim must be denied.  As noted in the introduction, the issue of entitlement to SMC based on aid and attendance has been referred to the AOJ for appropriate action.


ORDER

A rating in excess of 60 percent for a lumbar spine disability is denied.

Prior to December 20, 2012, a 20 percent combined rating is granted for the Veteran's right knee disability, subject to the regulations governing payment of monetary awards.

From February 1, 2014 to August 25, 2014, a rating in excess of 30 percent is denied for the Veteran's right knee disability.

From August 26, 2014, a rating in excess of 60 percent is denied for the Veteran's right knee disability.

Prior to August 26, 2014, a rating in excess of 30 percent is denied for the Veteran's left knee disability.

From August 26, 2014, a rating in excess of 60 percent is denied for the Veteran's left knee disability.

Prior to August 26, 2014, a rating in excess of 20 percent is denied for the Veteran's right carpal tunnel syndrome disability.

From April 26, 2014, a rating in excess of 40 percent is denied for the Veteran's right carpal tunnel syndrome disability.

Entitlement to SMC based on housebound status, excluding the period from December 20, 2012, to February 1, 2014, is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


